Citation Nr: 0716221	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-20 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of right foot fracture with neuropathy.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1966 to April 1968.  He had additional service of about 
10 years, which has not been verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran has pain and neurological deficit in the right 
foot that equates to a severe injury to the right foot, 
affecting weight bearing.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a right 
foot fracture with neuropathy have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71 (a), Diagnostic Code 
5284 (2006). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-and post- adjudication VCAA notice by 
letters, dated in January 2003 and August 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, that the disability had increased 
in severity.  The veteran was notified that VA would obtain 
VA records and records from other Federal agencies and that 
he could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence, which would include that in his possession, in 
support of the claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
And the claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in November 2006, so that the essential fairness 
of the adjudication has not been affected.  
Sanders v. Nicholson, No.06-7001 (Fed. Cir. May 16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has also been afforded VA 
examinations that provided current, clinical evidence 
sufficient to adjudicate the current claim.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence

The service medical records show that injured his right foot 
in 1968 when it was run over by a truck.  In April 1984, the 
RO granted service connection for residuals of fracture of 
the right third and fourth metatarsals with chronic 
neuropathic findings and assigned a 10 percent rating under 
Diagnostic Code 8521. 

The current claim was received at the RO in December 2004. 

On VA examination in January 2003, the veteran complained of 
gradually increasing pain in the right foot and was unable to 
wear dress shoes and instead wore a sneaker with the laces 
untied.  He described constant pain in the right foot that 
was an 8 on a scale of 10.  He said that his foot would swell 
five times a year when he wore tight shoes or perform other 
normal activities.  

The pertinent findings were irregularity over the third and 
fourth metatarsals which were tender.  The long arches of 
each foot were symmetrical and there was a 2 centimeter 
hyperkeratotic callus over the right heel.  The toes had full 
plantar and dorsal flexion and there was no diminution of 
position, vibration, or light touch in either foot.  He did 
not use a cane or crutches.  There was no edema, weakness, or 
instability, but there was tenderness over the dorsum of the 
foot, over the long arch, and the irregular points o the 
third and fourth metatarsals. There was no functional 
limitation in standing, but walking caused pain and there was 
evidence of abnormal weight bearing in the large callus over 
the right heel. There was no other pain on manipulation and 
alignment of the feet appeared to be normal.  An X-ray showed 
apparent separation of the medial from the sesamoid bone 
beneath the head of the first metatarsal.  The diagnosis was 
chronic neuropathic pain and residuals of fractures of the 
right third and fourth metatarsals.  

On VA examination in June 2005, the veteran complained of 
increasing right foot pain.  The examination revealed that 
the veteran had an antalgic gait with no gross abnormalities 
of the feet and no significant swelling.  There was acute 
sensitivity to very light palpation over the entire right 
foot and significant discomfort was elicited on very slight 
pressure on the tip of any of the toes to the point that 
range of motion evaluation was precluded.  The foot 
architecture was normal but the veteran was unable to fully 
bear weight on the foot since this caused acute and 
intolerable pain. The impression was, essentially, chronic 
right neuropathic foot pain.  

On VA examination in September 2006, it was noted that the 
veteran had constant pain and weakness in the right foot and 
ankle, as well as, numbness and tingling in the foot.  
Examination revealed tenderness.  The examiner stated that 
the veteran was limited in walking and standing due to pain 
and weakness, which was unaffected by corrective shoes.  
Motor function in the right lower extremity was weakened in 
the right lower extremity due to pain and spasm in the hip 
and leg.  It was noted that the veteran could not bear weight 
on the right foot.  Pain had the major functional impact. 

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Under Diagnostic Code 8525, the criteria for the next higher 
rating is complete paralysis of all muscles of the sole of 
foot, frequently with painful paralysis of a causalgic 
nature; toes cannot be flexed; adduction is weakened; and 
plantar flexion is impaired. 

Under Diagnostic Code 5284, a severe foot injury is assigned 
a 30 percent rating, which is the maximum schedular rating. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. Part 4, § 4.7.

Legal Analysis

The veteran is currently rated 20 percent disabling under 
Diagnostic Code 8525. A rating of 30 percent under this 
Diagnostic Code is not warranted as complete paralysis of the 
affected nerve, that is, paralysis of all muscles of the sole 
of the foot is not demonstrated. 

Nevertheless, the record does show that the veteran has 
severe pain as well as significant neurological impairment to 
the extent that he can not bear full weight on his foot, 
which equates to a severe foot injury and warrants a 30 
percent rating under Diagnostic Code 5284.   


ORDER

A rating of 30 percent for residuals of a right foot fracture 
with neuropathy is granted subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


